ORDER OF AFFIRMANCE AND DISMISSAL
MUSGRAVE, Judge.
Upon consideration of the parties’ unanimous assent to the results of the Redetermination on Remand by the International *206Trade Administration dated February 12, 1996, and upon consideration of all papers and proceedings herein, it is hereby
ORDERED AND ADJUDGED that the remand determination be affirmed; and it is further
ORDERED AND ADJUDGED that this final judgment affirming those results be entered by the Clerk of this Court; and it is further
ORDERED AND ADJUDGED that the subject action be and hereby is dismissed,